Citation Nr: 1611747	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO.  10-00 052 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim for service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1970 to January 1972 and September 1973 to May 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  By that rating action, the RO declined to reopen a previously denied claim for service connection for PTSD with an anxiety disorder (previously claimed as a nervous disorder). 

In March 2014, the Veteran testified before the undersigned at a video conference hearing conducted via the Huntington, West Virginia RO.  A copy of the hearing transcript has been uploaded to the Veteran's Virtual VA electronic claims file.

In May 2014, this matter was remanded for further development.  The claim is now again before the Board.

By way of an October 2014 supplemental statement of the case (SSOC), the RO reopened the previously denied claim for PTSD, but confirmed and continued the denial of the underlying claim based on the merits of the claim. 

The issue of entitlement to service connection for an acquired psychiatric disorder to include PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for PTSD was denied by the Board in May 2006. 
 
2.  Service connection for an acquired psychiatric disorder (other than PTSD) was denied by the Board in March 2007.

3.  The evidence received since the May 2006 and March 2007 rating decisions includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for an acquire psychiatric disorder to include PTSD, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

1.  The May 2006 Board decision denying service connection for PTSD is final.  38 U.S.C.A. § 7104 (West 2014).
 
2.  The March 2007 Board decision denying service connection for an acquired psychiatric disorder (other than PTDS) is final.  38 U.S.C.A. § 7104 (West 2014).

3.  The criteria for reopening the claim of entitlement to service connection for an acquired psychiatric disorder to include PTSD are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

For applications to reopen a claim based on new and material evidence, VA has a duty to notify the claimant of the definition of new and material evidence set forth in 38 C.F.R. § 3.156 and the basis upon which the claim for service connection had been previously denied.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  This notice was provided to the Veteran in a September 2007 letter, prior to the initial adjudication of the claim.  This decision constitutes a full grant of the application to reopen the claim.  Therefore, even assuming that any error was committed with respect to the duty to notify, such error is considered harmless.




Laws and Regulations

Once a claim has been denied in an unappealed RO decision it is final so long as new and material evidence has not been added to the record in the appeal period.  38 U.S.C.A. §§ 7104, 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.302(a), 20.1103 (2015).  Claims that are the subject of final decisions generally cannot be reopened.  See 38 U.S.C.A. § 7105(c).  

An exception to the rule that VA may not reopen a claim that has been the subject of a final disallowance is that if new and material evidence is presented or secured with respect to such claim VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).  When determining whether additional evidence is new and material, VA must determine whether such evidence has been presented under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Analysis

In separate decisions in May 2006 and March 2007, the Board denied the claims for service connection for PTSD and for an acquired psychiatric disorder (other than PTSD), respectively.  The Veteran did not appeal either Board decision to the Court.  Thus, the decisions are final.  

In pertinent part, the basis for the May 2006 denial of service connection for PTSD was predicated on the record lacking a diagnosis of PTSD related to a verified stressor.  Similarly, the Board's 2007 denial of service connection for an acquired psychiatric disorder (other than PTSD) was based on no evidence of a nexus between these disorders to an incident in military service.  The record contained the Veteran's service treatment records, VA and private treatment records, VA examinations, statements from the Veteran and his buddies, as well as medical treatise.  
In September 2007, the Veteran requested that his claim for service connection be reopened.  Since the May 2006 and March 2007 final decisions, the Veteran has submitted, treatment medical records, personal lay statements, hearing testimony and "buddy statements" discussing his PTSD and other acquired psychiatric disorders.  

The Board has jurisdictional responsibility to determine on its own whether there is new and material evidence to properly reopen a service-connection claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)); see also Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); VAOPGCPREC 05-92.  The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review on the merits of a previously-denied claim.

At the time of the Board decision in May 2006, the record lacked a diagnosis of PTSD associated with a verified stressor.  Since 2006, the Veteran has submitted new and material evidence in the form of treatment medical records which appear to reflect that he has a diagnosis of the condition.  See e.g., April 7, 2014 Portsmouth VAMC treatment medical records.  Records appear to associate this diagnosis, along with other psychiatric disorders, with symptomology of occasional nightmares relating to his reported in-service stressor of being on nuclear missile duty.  See October 2013 VAMC Tuskegee treatment medical records.  This stressor is confirmed by the Veteran's DD 214, which indicates that while in-service his military occupational specialty included working as missile crewman.  

Furthermore, the Veteran has submitted a "buddy" statement from his wife R. H.  See October 2007 Statement in Support of the Claim.  R. H. discusses the noted changes in his personality and repeated displays of what she believes to be PTSD and or other psychiatric symptomology.  Notably, on VA examination in February 2013, R. H. reported the Veteran displayed symptoms including perpetual/uncontrollable anxiousness, worry and depression.  As a result of the foregoing, the Board finds that these lay statements and clinical records constitute new and material evidence.  These pieces of evidence provide detail as to a current diagnosis, related to an in-service stressor and his resulting symptomology.  The newly submitted evidence presents some possibility of substantiating the claim.  Therefore there is sufficient new and material evidence to reopen the previously-denied claim.  38 C.F.R. § 3.156(a), Shade v. Shinseki, 24 Vet. App. 110 (2010).


ORDER

New and material evidence having been received, the claim for service connection for an acquired psychiatric disorder to include PTSD is reopened.


REMAND

As to the Veteran's claim for an acquired psychiatric disorder to include PTSD, his most recent VA examination was in February 2013.  This examination did not address his recently submitted statements of record and treatment medical records.  Thus, the Veteran should be afforded a new VA examination to determine whether his acquired psychiatric disabilities, to include PTSD, are related to service.

The Veteran, by way of his representative, has requested a VA examination be conducted to determine the etiology of his acquired psychiatric disorders other than PTSD.  See Appellate Brief dated in February 2016.  Specifically, the Veteran argues that his claim encapsulates more than just his diagnosis for PTSD and no examination has ever been conducted in regards to his other diagnoses.  On remand the Veteran should be afforded such an examination.

The Board, therefore finds, that additional development is necessary in order to appropriately adjudicate the Veteran's contentions regarding the etiology of his acquired psychiatric disorders.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination).

Accordingly, the case is REMANDED for the following action:

1.  Copies of all outstanding treatment records, to include VAMC records, and any other records identified by the Veteran, should be obtained and added to the claims file.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of an acquired psychiatric disorder, to include PTSD.  Provide the examiner with information (such as a summary of corroborated stressors) and directions consistent with
current applicable regulations.  The claims file and a copy of this remand must be provided to the examiner and he or she must indicate review of these items in the examination report.  The examiner should address the following:

a)  Identify/diagnose any acquired psychiatric disorder that presently exists or that has existed since September 2007.  The examiner should offer an opinion on whether the Veteran meets the DSM-IV criteria for a diagnosis of PTSD.

b)  If PTSD is found, the stressor relied on should be noted in the record.

c)  If the diagnosis of PTSD is not made, the examiner must rationalize such a finding against the Veteran's treatment medical records which denote a current diagnosis of PTSD.  See VAMC Tuskegee treatment medical records.

d)  For each assigned current diagnosis, to include PTSD and/or any other acquired psychiatric disorder present, the examiner should be asked to provide an opinion as to whether it is at least as likely as not (a 50 percent, or greater, likelihood) that the current acquired psychiatric disorder(s) was(were) incurred during the Veteran's service or as a result of an incident or stressor during the Veteran's service. 

A complete rationale for any opinion expressed must be provided.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  As such, if the examiner is unable to offer an opinion, it is essential that the examiner provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

3.  Thereafter, the RO/AMC should readjudicate the Veteran's claim to include consideration of all evidence received as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case and allowed an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


